Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment from 02/17/2021 and TD (terminal Disclaimer) from 02/24/2021:
Claims 1-16 have been canceled.
Claims 17-29 have been examiner.
Paragraph [No.] = paragraph, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.

Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-16 from the previous Office Action.
1.1	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning), but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: “agricultural-calculation engine” – in claim 17.
Review of the specification shows that agricultural-calculation engine 118 (shown in fig. 4 and described in Para [0041] and others) appear to be a structural component/element of a bigger structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

1.1.2	This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “command and control means” – in claims 17, 24-26; “remote means/plurality of remote means” – in claims 17-24, 27-29; “interface means” – in claims 17-18, 24-29; “plurality of agricultural-implement means” – in claims 23-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claim 1 from the previous Office Action.
1.1	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1.1	Claim 17-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 17-29 recite the following limitations/features: “command and control means” – in claims 17, 24-26; “remote means/plurality of remote means” – in claims 17-24, 27-29; “interface means” – in claims 17-18, 24-29; “plurality of agricultural-implement means” – in claims 23-24, which are not described or supported in the specification.
	While the specification, as originally filed or as published, in various paragraphs and figures, recites: command and control modules, remote modules/plurality of remote modules, interface modules, plurality of agricultural-implement modules, the specification, however, is silent about any “means.” Additionally, the claimed “command and control means;” “remote means/plurality of remote means;” “interface means;” “plurality of agricultural-implement means” are not presented or shown in any drawings.
	For examination purposes, the examiner will interpret the claimed “means” to be actual unit(s) or similar hardware device(s), such as CPU Control Processing Unit(s); thereby providing structure to the body of the claim.

2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-16 from the previous Office Action.

2.1	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1.1	Claims 17-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

2.1.2	Claims 17-29 recite the following limitations/features: “command and control means” – in claims 17, 24-26; “remote means/plurality of remote means” – in claims 17-24, 27-29; “interface means” – in claims 17-18, 24-29; “plurality of agricultural-implement means” – in claims 23-24, which are not described or supported in the specification, nor presented in any drawings, which renders the claims indefinite. 
command and control modules, remote modules/plurality of remote modules, interface modules, plurality of agricultural-implement modules, the specification, however, is silent about any “means.” Additionally, the claimed “command and control means;” “remote means/plurality of remote means;” “interface means;” “plurality of agricultural-implement means” are not presented or shown in any drawings, which renders the claims indefinite.
Additionally, claim limitations: “command and control means” – in claims 17, 24-26; “remote means/plurality of remote means” – in claims 17-24, 27-29; “interface means” – in claims 17-18, 24-29; “plurality of agricultural-implement means” – in claims 23-24, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is unclear whether the claimed “means” would be software, or hardware, or firmware, because it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art functionalities and/or method steps, such as functionalities and/or method steps recited in claims 17-29 (e.g., receiving information/data, determining positioning, generating commands/signals, transmitting signals/commands, performing calculations via protocols, etc.).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
For examination purposes, the examiner will interpret the claimed “means” to be actual unit(s) or similar hardware device(s), such as CPU Control Processing Unit(s); thereby providing structure to the body of the claim.

2.1.3	Claim 17 recites, in the body of the claim, the following limitation/feature: “a plurality of remote means” twice, which is unclear whether the same plurality of remote means is being claimed, or different pluralities of remote means are being claimed, which renders the claim indefinite. Clarification is required. 
For examination purposes, the examiner will interpret that the same plurality of remote means is being claimed.

2.1.4	Claims 18-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
		
2.1.5	Claims 27-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim are omnibus type claims. See MPEP 2173.05(r)(s) – (an example of an omnibus claim is: "A device substantially as shown and described.") These claims include the following limitations/features: “a 802.15.4 physical layer protocol” – in claim 27; “the protocol shown in FIG. 8” – in claim 28; “the protocol shown in FIG. 10 and 10A” – in claim 29, which can be only understood via detailed analysis of specification and other figures. 



Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 02/24/2021 has overcome the nonstatutory double patenting rejections to the instant application.  


Allowable Subject Matter
1.	Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejections set forth in this Office action.
2.	Claims 18-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
1.	Applicant’s arguments with respect to claims 17-29 have been considered but are moot in view of the new ground(s) of rejection.  
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662